DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 10/15/2020 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because, as set forth in the restriction requirement, the inventions of groups I and II set forth substantially different features which would present a search burden by requiring a separate field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 recites a number of acronyms which have not been defined. Acronyms should be accompanied by the full expanded definition at the first recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-43, and 57-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, and all dependent claims thereof, recites the limitation “wherein a multimode optical fiber is configured to direct the light stimulus to, and collect the fluorescence from, each of the one or more regions.” There does not appear to be any disclosure of a method where a single multimode fiber is used to direct the light stimulus to, and collect the fluorescence from, more than one region. Figure 3A shows an embodiment comprising a single multimode fiber, which directs to/collects from one region, but there is no disclosure of using the fiber to direct to/collect from more than one region. Additionally, the single fiber embodiment of figure 3A does not appear to include illuminating the target tissue with multiple wavelengths of light. Figure 3A shows an LED having only a single wavelength. Therefore, this subject matter is not determined to have been described in such way as to reasonably convey to one having skill in the art that the inventor(s) had possession of the claimed invention at the time of filing. 
Claim 20 recites the limitation “wherein the light pulses of the first set has a power sufficient to approximate neural activity-dependent fluorescence generated by a natural stimulus.” There is no disclosure of what power level would be “sufficient to approximate neural activity-dependent fluorescence generated by a natural stimulus.” It is noted that there is no wavelength given for “light pulses of the first set” nor what type of stimulus is meant to be approximated. Therefore, this subject matter is not determined to have been described in such way as to reasonably convey to one having skill in the art that the inventor(s) had possession of the claimed invention at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-43, and 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “recording, onto independent frames of an image detector for each light pulse, an image of a terminal cross-section of the multimode optical fiber.” It is unclear what “independent frames of an image detector” amounts to. It is not clear if a frame “of an image detector” refers to a structural element of the image detector which the image is recorded “onto”, or if this is meant to convey that the image of the terminal cross-section of the fiber is acquired as a single frame by the image detector. For the purposes of further examination, this limitation will be interpreted to mean that the image of the terminal cross-section of the fiber is acquired as a single frame by the image detector.
Claim 4 recites the limitations “wherein the one or more regions comprise: a first collection of a plurality of neurons, each neuron of the first collection comprising a first neural activity-dependent fluorescent moiety; and a second collection of a plurality of neurons, each neuron of the second collection comprising a second neural activity-dependent fluorescent moiety,” where claim 1 sets forth that “each of the one or more regions is labeled with one or more cellular activity-dependent fluorescent moieties.” It is unclear if each of the one or more regions is labeled with one or more cellular activity-dependent fluorescent moieties and a first and a second neural activity-dependent fluorescent moiety, or if the first and second neural 
Claim 4 recites the limitations “a first collection of a plurality of neurons, each neuron of the first collection comprising a first neural activity-dependent fluorescent moiety” and “second collection of a plurality of neurons, each neuron of the second collection comprising a second neural activity-dependent fluorescent moiety.” It is unclear if the first and second collection of a plurality of neurons are being set forth as a further limitation of, or in addition to, the “one or more collections of a plurality of neurons” of claim 1. It is further unclear if the first and second neural activity-dependent fluorescent moieties are being set forth as a further limitation of, or in addition to, the “one or more collections of a plurality of neurons” set forth in claim 1. 
Claim 9 recites the limitation “the cross-sections.” This limitation lacks proper antecedent basis in the claims because claim 1 sets forth “a terminal cross-section of the multimode optical fiber,” which is only a single cross-section. 
Claim 10 recites the limitation “the multimode optical fibers.” This limitation lacks proper antecedent basis in the claims because claim 1 sets forth only a single fiber. 
Claim 10 recites the limitation “calculating a normalized change in the fluorescence over a baseline fluorescence for each cross-section of the multimode optical fibers in the recorded image.” Claim 1 sets forth that the recorded image is an image of the terminal cross-section of the single multimode fiber. It is unclear how the image could comprise images of multiple fibers when only an image of a single fiber has been claimed.
Claim 11 recites the limitation “the multimode optical fibers,” however claim 1 sets forth only a single multimode fiber.
Claim 20 recites the limitation “wherein the light pulses of the first set has a power sufficient to approximate neural activity-dependent fluorescence generated by a natural stimulus.” The requisite power level is not clear in the absence of any details regarding 1) the wavelength of the light pulses of the first set, the moiety in question, the particular cell in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-10, 24-37, 39-43, and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szabo, Vivien, Cathie Ventalon, Vincent De Sars, Jonathan Bradley, and Valentina Emiliani. "Spatially selective holographic photoactivation and functional fluorescence imaging in freely behaving mice with a fiberscope." Neuron 84, no. 6 (2014): 1157-1169 (hereinafter “Szabo”) in view of Ma, Hongtao, Samuel Harris, Redi Rahmani, Clay O. Lacefield, Mingrui Zhao, Andy G. Daniel, Zhiping Zhou, Randy M. Bruno, Jason Berwick, and Theodore H. Schwartz. "Wide-field in vivo neocortical calcium dye imaging using a convection-enhanced loading technique combined with simultaneous multiwavelength imaging of voltage-sensitive dyes and hemodynamic signals." Neurophotonics 1, no. 1 (2014): 015003 (hereinafter “Ma”) and Guo, Qingchun, Jingfeng Zhou, Qiru Feng, Rui Lin, Hui Gong, Qingming Luo, Shaoqun Zeng, Minmin Luo, and Ling Fu. "Multi-channel fiber photometry for population neuronal activity recording." Biomedical optics express 6, no. 10 (2015): 3919-3931 (hereinafter “Guo”).
Regarding claim 1: Szabo teaches a method comprising: a) illuminating one or more regions of a target tissue with a light stimulus comprising light pulses of a plurality of wavelengths (figure 1 and all associated description; Results, paragraph 1), wherein: each of the one or more regions comprises one or more collections of a plurality of neurons, or a subcellular portion thereof, labeled with one or more neural activity-dependent fluorescent moieties (figure 2, Photoactivation and Imaging in Freely Behaving Mice); and the light pulses comprise: i) a first set of light pulses at a first wavelength (figure 3); and ii) a second set light pulses at one or more wavelengths, wherein each of the one or more wavelengths are different from the first wavelength and are at an excitation wavelength of the one or more neural activity-dependent fluorescent moieties (figure 3). 

Ma, in the same field of endeavor, teaches interleaving multiple pulses of different wavelengths (figure 6).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to interleave the light pulses of Szabo as taught by Ma in order to avoid any unwanted crosstalk between channels. 
Further regarding claim 1: Szabo teaches that the use of multimode fibers for directing light stimulus to and collecting fluorescence from the imaged regions looks extremely promising for in-depth patterned photostimulation, Szabo does not explicitly describe the use of multimode fibers. 
Guo, in the same field of endeavor, teaches the use of multimode fibers to direct the light stimulus to, and collect the fluorescence from, each of the one or more regions (optical setup). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Szabo and Ma by implementing the imaging setup using multimode fibers as taught by Guo in view of the teachings of Szabo that this approach is extremely promising for in-depth patterned photostimulation.
Finally, regarding claim 1: Szabo further teaches b) recording, onto independent frames of an image detector for each light pulse, an image of a terminal cross-section of the multimode optical fiber from each of the one or more regions, wherein a cross-sectional average of the fluorescence generated in response to the second set of light pulses is representative of an aggregate neural activity of each of the one or more regions (supplemental section Photoactivation and imaging protocols; supplemental section In vivo optical setup (Figure 1A)); and c) analyzing the recorded image, to generate an output comprising a measure of the aggregate neural activity in each of the one or more regions (figure 3, figure S3, Post-hoc analysis).

Regarding claim 2: Szabo, Ma, and Guo teach the method according to claim 1, wherein the multimode optical fiber has a diameter in the range of 100 to 1000 um (Szabo - In Vivo Optical Setup; Guo – optical setup).
Regarding claim 3: Szabo, Ma, and Guo teach the method according to claim 1 wherein each of the one or more regions comprises one or more collections of a plurality of neurons (Szabo - Summary, figure 2 - multiple neurons are imaged).
Regarding claim 4: Szabo, Ma, and Guo teach the method according to claim 1. Ma further teaches a first collection of a plurality of neurons, each neuron of the first collection comprising a first neural activity-dependent fluorescent moiety (figure 1 and all associated description; section 2.2, figure 5); and a second collection of a plurality of neurons, each neuron of the second collection comprising a second neural activity-dependent fluorescent moiety (figure 1 and all associated description; section 2.2, figure 5) and wherein the second set of light pulses comprise: a third set of light pulses at a second wavelength, different from the first wavelength, wherein the second wavelength is at an excitation wavelength of the first neural activity-dependent fluorescent moiety (figure 5 teaches simultaneous imaging of calcium and VSD at two different wavelengths).
Further regarding claim 4:  Szabo teaches recording images of the terminal cross-section of the multimode optical fiber from each of the one or more regions (supplemental section Photoactivation and imaging protocols; supplemental section In vivo optical setup (Figure 1A)). It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to record the fluorescence generated by the third and fourth pulses in the same manner as described above in order to consistently record all acquired data. The combination of Szabo, Ma, and Guo would therefore teach wherein a cross-sectional average of the fluorescence generated in response to the third set of light pulses in the first image is representative of an aggregate neural activity of the first collection of a plurality of neurons 
Regarding claim 5: Szabo, Ma, and Guo teach the method according to claim 4, Ma further teaches wherein the first collection and the second collection are distinct collections of a plurality of neurons (section 2.2 - regions in both hemispheres comprise "distinct" collections).
Regarding claim 6: Szabo, Ma, and Guo teach the method according to claim 5, Ma further teaches wherein the first collection and the second collection are non-overlapping collections of a plurality of neurons (section 2.2 - regions in both hemispheres comprise "non-overlapping" collections).
Regarding claim 7: Szabo, Ma, and Guo teach the method according to claim 4, wherein the light pulses of the third set and light pulses of the fourth set are synchronous (Szabo – figure 3 and Ma – figure 6, as combined above, where all of the pulses are all synchronized as evidenced by the definition of “synchronous” - https://www.thefreedictionary.com/synchronously, retrieved 01/16/2021).
Regarding claim 8: Szabo, Ma, and Guo teach the method according to claim 1, wherein the light stimulus comprises an alternating order of a light pulse from the first set of light pulses and one or more light pulses from the second set of light pulses (Szabo – figure 3 and Ma – figures 5 and 6, as combined above).
Regarding claim 9: Szabo, Ma, and Guo teach the method according to claim 1, wherein the analyzing comprises: 1) demarcating the cross-section of the multimode optical fiber from each of the one or more regions in the recorded image (Szabo - In vivo optical setup - each fiber core of the bundle transmits one pixel of the resultant images); and 2) calculating an average of the fluorescence across each of the cross-sections (Szabo - Supplemental - Post-hoc analysis).

Regarding claim 24: Szabo, Ma, and Guo teach the method according to claim 1. wherein the target tissue is an in vivo tissue (Szabo – Summary).
Regarding claim 25: Szabo, Ma, and Guo teach the method according to claim 24, wherein the target tissue is in a freely moving animal (Szabo – Summary).
Regarding claim 26: Szabo, Ma, and Guo teach the method according to claim 1, wherein the method comprises illuminating two or more regions of the target tissue (Szabo – figure 3; Ma – section 2.2).
Regarding claim 27: Szabo, Ma, and Guo teach the method according to claim 26, wherein the two or more regions comprise functionally distinct regions of the target tissue (Ma - section 2.2 - regions in both hemispheres comprise "distinct" collections).
Regarding claim 28: Szabo, Ma, and Guo teach the method according to claim 26, wherein the two or more regions comprise anatomically distinct regions of the target tissue (Ma - section 2.2 - regions in both hemispheres comprise "distinct" collections).
Regarding claim 29: Szabo, Ma, and Guo teach the method according to claim 26, wherein the two or more regions comprise functionally connected regions of the target tissue (Szabo – figure 3; Ma – section 2.2).
Regarding claim 30: Szabo, Ma, and Guo teach the method according to claim 1. wherein the one or more regions comprise one or more mammalian brain regions (Szabo – Summary).
Regarding claim 31: Szabo, Ma, and Guo teach the method according to claim 30, wherein the one or more mammalian brain regions is selected from at least a portion of the ventral tegmental area (VTA), prefontal cortex (PFC), nucleus accumbens (NAc), amygdala 
Regarding claim 32: Szabo, Ma, and Guo the method according to claim 1, wherein one or more regions comprise neuronal projections of the one or more collections of a plurality of neurons (Szabo - pg. 1161, column 1).
Regarding claim 33: Szabo, Ma, and Guo teach the method according to claim 32, wherein the neuronal projections are axonal projections (Szabo - pg. 1161, column 1).
Regarding claim 34: Szabo, Ma, and Guo teach the method according to claim 1, wherein the one or more neural activity-dependent fluorescent moieties comprise a genetically-encoded indicator dye (Szabo - pg. 1165, column  2 - "a genetically encoded calcium reporter (GECI, here GCaMP5-G)").
Regarding claim 35: Szabo, Ma, and Guo teach the method according to claim 1, wherein the one or more collections comprise a plurality of dopaminergic, cholinergic, GABAergic, glutamatergic, or peptidergic neurons (Szabo – Summary, as evidenced by Consalez, G. Giacomo, and Richard Hawkes. "The compartmental restriction of cerebellar interneurons." Frontiers in Neural Circuits 6 (2013): 123).
Regarding claim 36: Szabo, Ma, and Guo teach the method according to claim 1, wherein the one or more cellular activity-dependent fluorescent moieties comprise a calcium- and/or a voltage-sensitive indicator dye (Ma - Abstract, section 2.2).
Regarding claim 37: Szabo, Ma, and Guo teach the method according to claim 1, wherein the one or more collections comprise genetically modified neurons expressing the one or more activity- dependent fluorescent moieties (Szabo - Supplemental - Stereotactic injections of viral vectors).
Regarding claim 39: Szabo, Ma, and Guo teach the method according to claim 37, wherein expression of each of the one or more neural activity-dependent fluorescent moieties is 
Regarding claim 40: Szabo, Ma, and Guo teach the method according to claim 37, wherein the method further comprises, before the illuminating, genetically modifying neurons of the one or more regions of the target tissue to express the one or more neural activity-dependent fluorescent moieties (Szabo - Supplemental - Stereotactic injections of viral vectors).
Regarding claim 41: Szabo, Ma, and Guo teach the method according to claim 1, wherein the image detector is a charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) camera (Szabo - In Vivo Optical Setup).
Regarding claim 42: Szabo, Ma, and Guo teach the method according to claim 1, wherein the recording comprises recording the image synchronously with the second set of light pulses (Szabo – figure 3).
Regarding claim 43: Szabo, Ma, and Guo teach the method according to claim 1, wherein the recording comprises recording the image synchronously with the first set and second set of light pulses (Szabo – figure 3).
Regarding claim 57: Szabo, Ma, and Guo teach the method according to claim 1, wherein the fluorescence emitted from each of the one or more regions is split using an image splitter to form and record a separate image for the fluorescence emitted by each of the one or more neural activity-dependent fluorescent moieties (Szabo - figure 1 – beamsplitter, "one or more" can mean only one).
Regarding claim 58: Szabo, Ma, and Guo teach the method according to claim 1, wherein the plurality of wavelengths comprise wavelengths of 440 nm to 620 nm (Szabo - figure 1).
Regarding claim 59: Szabo, Ma, and Guo teach the method according to claim 1, wherein the plurality of wavelengths comprise wavelengths of 470 nm and 560 nm.
Claims 12-14 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szabo, Ma, and Guo as applied to claim 9 above, and further in view of Bootman, Martin D., Katja Rietdorf, Tony Collins, Simon Walker, and Michael Sanderson. "Ca2+-sensitive fluorescent dyes and intracellular Ca2+ imaging." Cold Spring Harbor Protocols 2013, no. 2 (2013): pdb-top066050 (hereinafter “Bootman”).
Regarding claims 12 and 14: Szabo, Ma, and Guo teach the method according to claim 9 but are silent on wherein a neural activity-independent fluorescence is generated in response to the first set of light pulses and wherein the analyzing comprises 4) subtracting an average of the neural activity-independent fluorescence across a cross-section from an average of the neural activity-dependent fluorescence across the cross-section, to obtain a motion- corrected measure of the aggregate cellular activity.
Bootman in the same field of endeavor, teaches that auto fluorescence (“neural activity-independent fluorescence”) must be subtracted from the Ca2+ fluorescence (“neural activity-dependent fluorescence”) in order to produce an accurate measurement (pg. 91). Since no steps other than subtracting the neural-activity independent fluorescence from the neural activity-dependent fluoresce is set forth, it is assumed that this step is sufficient to produce the result of obtaining a motion-corrected measure of the aggregate cellular activity.
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Szabo, Ma, and Guo by subtracting auto fluorescence as taught by Bootman in order to obtain an accurate measurement. 
Regarding claim 13: Szabo, Ma, Guo, and Bootman teach the method according to claim 12. Bootman further teaches the use of a wavelength at an isosbestic point of a cellular activity- dependent fluorescent moiety in order to measure additional ion levels (pg. 85, paragraph 1).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Szabo, Ma, Guo, and Bootman by including the use of a 
Regarding claim 60: Szabo, Ma, Guo, and Bootman teach the method according to claim 13 wherein the isosbestic point being between 405 nm to 420 nm (Szabo – Summary, the isosbestic point of gcamp5 is between 405nm to 420nm as evidenced by Doric Lenses [http://doriclenses.com/life-sciences/integrated-fluorescence-mini-cubes/1098-5-ports-gcamp-isosbestic-and-functional-excitations-and-opsin-activation.html#:~:text=The%20GCaMP%20isosbestic%20point%20is%20excited%20by%20400%2D410%20nm,with%20580%2D650%20nm%20light, retrieved 01/16/2021]).
Claims 15-23 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szabo, Ma, and Guo as applied to claims 1 and 37 above, and further in view of Venkatachalam, Veena, and Adam E. Cohen. "Imaging GFP-based reporters in neurons with multiwavelength optogenetic control." Biophysical journal 107, no. 7 (2014): 1554-1563 (hereinafter “Venkatachalam”).
Regarding claim 15: Szabo, Ma, and Guo teach the method according to claim 1. Szabo further teaches that it would be desirable to use opsins to reduce out of focus signal and reduce ChR2 photostimulation during Ca2+ imaging (Current Limitations and Technical Outlook).
Venkatachalam, in the same field of endeavor, teaches a plurality of neurons comprising a light-activated polypeptide configured to modulate the electrical activity of the neuron in response to the light stimulus (“opsin”), wherein the first wavelength is at an activation wavelength of the light- activated polypeptide (Introduction, Repurposing step-function opsins as stoplight channelrhodopsins, Methods).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Szabo, Ma, and Guo to include the light- activated polypeptide of Venkatachalam in view of the teachings of Szabo that such a peptide would be desirable. 

Regarding claim 17: Szabo, Ma, Guo, and Venkatachalam teach the method according to claim 16, wherein the third collection comprises the same neurons as at least one of the one or more collections of a plurality of neurons (Szabo – Summary; Venkatachalam – abstract).
Regarding claim 18: Szabo, Ma, Guo, and Venkatachalam teach the method according to claim 15, wherein the light pulses of the second set have a power of 50 W or less (Venkatachalam - Optimization of stoplight wavelength and intensity for ChR2(C128S)).
Regarding claim 19: Szabo, Ma, Guo, and Venkatachalam teach the wherein light pulses in the first set are pulsed at a first frequency less than a second frequency at which light pulses of the second set are pulsed (Ma – figure 6).
Regarding claim 20, as interpreted above: Szabo, Ma, Guo, and Venkatachalam teach the method according to claim 15, wherein the light pulses of the first set has a power sufficient to approximate neural activity-dependent fluorescence generated by a natural stimulus (Venkatachalam - Optimization of stoplight wavelength and intensity for ChR2(C128S)).
Regarding claim 21: Szabo, Ma, Guo, and Venkatachalam teach the method according to claim 15, wherein the light-activated polypeptide is a depolarizing or hyperpolarizing light-activated polypeptide (Venkatachalam – figure 6).
Regarding claim 22: Szabo, Ma, Guo, and Venkatachalam teach the method according to claim 15, wherein the light-activated polypeptide is an ion channel or an ion pump (Venkatachalam – abstract).
Regarding claim 23: Szabo, Ma, Guo, and Venkatachalam teach the method according to claim 15, wherein the light-activated polypeptide is selected from: ChR2, iC1C2. C1C2, GtACR2, NpHR. eNpHR3.0, C1V1, VChR1, VChR2, SwiChR, Arch, ArchT, KR2, ReaChR, 
Regarding claim 38: Szabo, Ma, and Guo teach the method according to claim 37, but are silent on wherein expression of each of the one or more neural activity-dependent fluorescent moieties (chr2) is regulated under a cell-specific promoter.
Venkatachalam, in the same field of endeavor, teaches wherein expression of each of the one or more neural activity-dependent fluorescent moieties is regulated under a cell-specific promoter (Molecular biology).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Szabo, Ma, and Guo in order to regulate chr2 as taught by Venkatachalam in order to more effectively control the expression of the moiety.
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szabo, Ma, and Guo as applied to claim 1 above, and further in view of Sanderson, Michael J et al. “Fluorescence microscopy.” Cold Spring Harbor protocols vol. 2014,10 pdb.top071795. 1 Oct. 2014, doi:10.1101/pdb.top071795 (hereinafter “Sanderson”).
Regarding claim 59: Szabo, Ma, and Guo teach wavelengths in a range including 470nm and 560nm, but are silent on the wavelengths comprising 470nm and 560nm.
Sanderson, in the same problem solving area of fluorescent imaging, teaches that fluorescent indicators (“moieties”) can be excited by a range of wavelengths (Fluorescence Light Separation) and that optimal indicator brightness will be a function of wavelength and laser power (Excitation Wavelength Selection). This establishes wavelength as a results effective variable. 
It would therefore have been prima facie obvious for one having ordinary skill in the art to select an optimal wavelength within the range for a particular indicator (“moiety”), which may include 470nm or 560nm, via routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
 
Allowable Subject Matter
Claim11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793